Exhibit FORM OF STOCK OPTION AGREEMENT STOCK OPTION AGREEMENT (this "Option Agreement") made thisday of , 200_, between American Biltrite Inc. a Dela­ware corpo­ration (the "Company"), and (the "Op­tionee"). Pursuant to the American Biltrite Inc. 1999 Stock Option Plan for Non-Employee Directors (as it may be amended or restated from time to time, the "Plan"), on , (the "Date of Grant"), the Optionee was awarded, on the terms and conditions set forth herein (and subject to the terms and provisions of the Plan), a nonqualified stock option (an "Option") to purchase Stock. This Option Agreement memorializes that Option grant.Capi­tal­ized terms used herein but which are not de­fined in this Option Agree­ment will have the mean­ings set forth in the Plan. 1.Number of Shares of Stock and Option Price. The Option is exercisable for the pur­chase of up to shares of Stock (the "Op­tion Shares") at an exercise price equal to $ per Option Share (the "Op­tion Price"), pursu­ant to the terms of this Option Agree­ment and the provi­sions of the Plan. 2.Period of Option and Conditions of Exer­cise. (a)Unless the Option is previous­ly terminat­ed pursuant to this Option Agree­ment, the Option shall terminate upon the expira­tion of ten years from the Date of Grant (the "Expi­ration Date"). Upon the termina­tion of the Option, all rights of the Optionee hereunder shall cease. (b)Subject to the provisions of the Plan and this Option Agreement, the Option shall become exer­cisable as to all of the Option Shares on the date which is six months after the Date of Grant. 3.Termination of Service. Notwithstanding any provision of this Option Agreement or the Plan to the contrary, Options shall become exercisable in full on the date the Optionee ceases to serve as a member of the Board for any reason. Options may not be exercised, and such Options shall terminate, as of the third anniversary of the date the Optionee ceases to serve as a member of the Board for any reason, provided, however, that if the Optionee dies within the nine-month period ending on the third anniversary of the date on which the Optionee ceases to serve as a member of the Board, the Optionee's legal representative may, at any time within nine months after the Optionee's death, exercise any Options granted to the Optionee, further provided, however, that in no event may an Option be exercised following the Expiration Date. 4.Exercise of Option. (a) The Option shall be exercised in the following manner: the Optionee, or the person or persons having the right to exercise the Option upon the death or disability of the Optionee, shall deliver to the Company written notice, in substantially the form of the notice of exercise attached hereto, specifying the number of Option Shares which the Optionee elects to purchase. The Optionee must include with the notice full payment for any Option Shares being purchased under an Option. (b)Payment of the Option Price for any Option Shares being purchased must be made in cash, by certified or cashier's check, or by delivering to the Company Stock which the Optionee already owns. If the Optionee pays by deliv­ering Stock, the Optionee must include with the notice of exercise the certificates for such Stock either duly endorsed for transfer or accompanied by executed stock powers in favor of the Company with signatures guaranteed by a national bank or trust company or a member of a national securities exchange. The Stock delivered by the Optionee will be valued by the Company at its Fair Market Value on the date of exercise of the Option, as provided in the Plan. (c)The Option may be exercised only to purchase whole shares of Stock, and in no case may a fractional share be pur­chased. The right of the Optionee to pur­chase shares of Stock with respect to which the Option has become exer­cisable may be exercised, in whole or in part at any time or from time to time, prior to the Expiration Date or such earlier date on which the Option terminates. (d)The Company may require an Optionee to pay, prior to the delivery of any Option Shares to which such Optionee shall be entitled upon exercise of any Option, an amount equal to the federal, state and local income taxes and other amounts required by law to be withheld by the Company with respect to any Option.
